Citation Nr: 1047603	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a back 
injury (claimed as stenosis and peripheral neuropathy of the 
right and left lower extremities).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable disability rating for service-
connected left herniorrhaphy scar.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Huntington, West 
Virginia, which denied a compensable disability rating for a left 
herniorrhaphy scar and denied service connection for bilateral 
hearing loss, tinnitus, stenosis and peripheral neuropathy of the 
right and left lower extremities.  Jurisdiction of this matter is 
currently with the RO located in Nashville, Tennessee.

The Board notes that in July 2000, the Board denied the Veteran's 
claim of service connection for residuals of a back injury.  This 
decision of the Board is final.  See 38 C.F.R. § 20.1104 (2010).  
In October 2007, the Veteran filed a claim for stenosis and 
peripheral neuropathy of the right and left lower extremities.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that a claim for benefits includes all disabilities that 
may be reasonably encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 
(2009).  In view of the medical evidence of record indicating 
that the Veteran has peripheral neuropathy associated with his 
lumbar spine disorder, the Board finds that the Veteran's current 
claim of service connection for stenosis and peripheral 
neuropathy of the right and left lower extremities is reasonably 
encompassed by the  previously denied claim of service connection 
for residuals of a back injury.  As such, the Board has 
characterized the Veteran's claim as set forth above, and finds 
that in order for VA to review the merits of the claim, the 
Veteran must submit new and material evidence.  The  Board is 
required to address this issue despite the RO's findings.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the 
issues have been captioned as set forth above.
The issues of whether new and material evidence has been 
submitted to reopen a claim of service connection for residuals 
of a back injury; and service connection for bilateral hearing 
loss and tinnitus, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left herniorrhaphy scar is manifested by a one by 
20 centimeter painful scar.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for a left 
herniorrhaphy scar have been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.7, 4.20, 4.84a, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).


VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in November 2007, April 2008, and May 2008, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information and 
evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied.  The above correspondence also 
provided the Veteran with the requisite notice with respect to 
the Dingess requirements.

For increased-compensation claims, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice  regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board 
finds that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled and no further action is necessary 
under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran's claim for an increased disability rating for the 
service-connected left herniorrhaphy scar was received by the RO 
in October 2007. 

During the pendency of this appeal, the rating schedule for 
rating scars was revised and amended.  See 73 Fed. Reg. 54708-12 
(Sept. 23, 2008).  The effective date of the revisions is October 
23, 2008, and the revised criteria apply to all applications for 
benefits received by VA on or after that date.  Because the 
Veteran's claim was received prior to October 23, 2008, the 
revised criteria are not for application in his case.  The Board 
notes that the amendment allows for a Veteran to request a review 
of a scar disability under the revised criteria irrespective of 
whether the Veteran's disability has increased since the last 
review.  Id.  No such request has been made.

Scars, other than of the head, face, or neck, that are deep or 
that cause limited motion are rated under Diagnostic Code 7801.  
A deep scar is one associated with underlying soft tissue damage, 
and a superficial scar is one not associated with underlying soft 
tissue damage.  For these scars: area or areas of 144 square 
inches (929 sq. cm.) or greater warrants a 40 percent rating; 
area or areas of at least 72 square inches (465 sq. cm.) but less 
than 144 square inches (929 sq. cm.) warrants a 30 percent 
rating; area or areas of at least 12 square inches (77 sq. cm.) 
but less than 72 square inches (465 sq. cm.) warrants a 20 
percent rating; area or areas of at least 6 square inches (39 sq. 
cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 
percent rating.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with § 4.25.

Scars that are superficial, do not cause limited motion, and 
cover area of 144 inches or more are given a 10 percent 
disability rating under Diagnostic Code 7802.  Unstable 
superficial scars are rated 10 percent disabling under Diagnostic 
Code 7803.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of the skin over the scar.  
Superficial scars that are painful on examination are rated 10 
percent disabling under Diagnostic Code 7804.  Diagnostic Code 
7805 provides that other scars are rated on limitation of 
function of the affected part.   38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805 (2007).

A VA scars examination report dated in December 2007 shows that 
the Veteran reported pain in the scar area stemming from a 
herniorrhaphy conducted in 1964.  He indicated that there was no 
skin breakdown of the scar.  Physical examination revealed  a one 
by 20 centimeter scar on the anterior surface of the trunk.  
There was no tenderness to palpation, no adherence to underlying 
tissue, no results in limitation of motion or limitation of 
function, no underlying soft tissue damage, and no skin 
ulceration or breakdown over the scar.  The diagnosis was painful 
scar; residuals of inguinal herniorrhaphies times four.

Having carefully considered the competent medical evidence of 
record, the Board finds that there does not appear to be any 
limitation of motion resulting from the Veteran's service-
connected left herniorrhaphy scar so as to warrant an increased 
disability rating pursuant to Diagnostic Code 7805.

However, the Board has also considered whether additional 
diagnostic code provisions may be applicable in securing the 
Veteran an increased disability rating for his service-connected 
left herniorrhaphy scar.  In this regard, the Board references 
the December 2007 VA skin examination report in which the Veteran 
was diagnosed with a painful scar.  As such, the Board finds that 
the service-connected left herniorrhaphy scar warrants a 10 
percent disability rating under Diagnostic Code 7804 as this 
diagnostic code provision provides a maximum disability rating of 
10 percent for a superficial painful scar on examination.

As to the potential applicability of Diagnostic Code 7801, the 
medical evidence of record does not show that the Veteran's scar 
was deep or caused limitation of motion.   The Board also notes 
that there is also no evidence that the scar was poorly 
nourished, unstable, or had repeated ulceration.  Accordingly, a 
higher disability rating is not warranted under Diagnostic Codes 
7803 or 7805.



The statements of the Veteran as to the frequency and severity of 
his symptoms have been considered.  When a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is competent and credible to 
describe the manifestations of his left herniorrhaphy scar, his 
opinion is outweighed by the competent objective medical evidence 
of record.  Simply stated, the VA examination report which 
provides objective findings which may be applied to the 
applicable rating criteria is more probative than the general 
contentions of the Veteran.  VA is required to evaluate the 
disorder in question in light of the specific enumerated rating 
criteria as are set forth above, which call for competent medical 
evidence.

In this regard, the objective medical findings demonstrate that 
the criteria for a 10 percent disability rating under Diagnostic 
Code 7804 for the Veteran's left herniorrhaphy scar have been 
met.

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, in 
the present case, the Veteran's symptoms appear to have remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.

Finally, the Board finds that the Veteran's left herniorrhaphy 
scar does not warrant referral for extra-schedular consideration.  
In exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis 
for determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The Board finds that the evidence does not warrant referral of 
the Veteran's claim for extra-schedular consideration.  The level 
of severity of the Veteran's left herniorrhaphy scar is 
adequately contemplated by the applicable diagnostic criteria.  
The criteria provide for a higher rating, but as has been 
thoroughly discussed above, the rating assigned herein is 
appropriate.  In this regard, as a result of this decision, the 
left herniorrhaphy scar has been awarded an increased disability 
rating of 10 percent.  In view of the adequacy of the disability 
rating assigned under the applicable diagnostic criteria, 
consideration of the second step under Thun is not for 
application in this case.  Accordingly, the claim will not be 
referred for extra-schedular consideration. 


ORDER

A 10 percent disability rating for a left herniorrhaphy scar is 
granted, subject to the regulations governing payment of VA 
monetary benefits.




								[Continued on Next 
Page]
REMAND

Unfortunately, a remand is required in this case as to the issues 
of whether new and material evidence has been submitted to reopen 
a claim of service connection for residuals of a back injury; and 
service connection for bilateral hearing loss and tinnitus.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for residuals 
of a back injury, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court stated, in essence, that in a claim to reopen proper 
notice to a claimant must include, with some degree of 
specificity, notice of the evidence and information that is 
necessary to reopen a claim, as well as notice of what evidence 
and information are necessary to establish entitlement to the 
underlying claim.  A review of the Veteran's claims file found 
that notice in this regard has not been provided to the Veteran.  
A final July 2000 Board decision denied service connection for 
residuals of a back injury.  As the Board has determined that the 
issue currently on appeal is whether new and material evidence 
has been submitted to reopen a claim of service connection for 
residuals of a back injury (claimed as stenosis and peripheral 
neuropathy of the right and left lower extremities), the Veteran 
must be provided with notice that is compliant with Kent.  As the 
Court has held that failure to provide the type of notice 
outlined in Kent is a prejudicial notice defect, the Board has no 
recourse but to remand this matter for proper notice.

As to the remaining issues on appeal being remanded by the Board, 
in September 1998, the RO received notice that the Veteran had 
been awarded Social Security Administration disability benefits.  
The record does not reflect that VA sought to secure copies of 
the Veteran's Social Security Administration records.  In 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Court held, in 
essence, that records pertaining to Social Security 
Administration disability claims in the possession of Social 
Security Administration are constructively in possession of VA 
(see 38 C.F.R. § 3.201), and that if VA does not seek to secure 
such records from the Social Security Administration, it violates 
its duty to assist the Veteran under 38 U.S.C.A. § 5107(a).  
Recently, in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held, in essence, that only relevant Social 
Security Administration records must be obtained, and that the 
legal standard for relevance requires VA to examine the 
information it has related to the medical records and, if there 
exists a reasonable possibility that the records could help the 
Veteran substantiate his claim for benefits, the duty to assist 
requires VA to obtain the records.  In the instant case, the 
exact basis for any Social Security Administration disability 
benefits award/decision is unknown; therefore, it cannot be said 
with certainty that the medical records considered by Social 
Security Administration, if available, would not be relevant to 
the matters at issue.  As medical records considered by Social 
Security Administration may contain information regarding the 
etiology of at least some of the disabilities at issue, the 
Social Security Administration records are potentially relevant, 
and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran the 
type of notice required in claims to reopen 
under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as to the issue of whether new and 
material evidence has been submitted to 
reopen a claim of service connection for 
residuals of a back injury (claimed as 
stenosis and peripheral neuropathy of the 
right and left lower extremities). The notice 
must specifically include the definition of 
new and material evidence, and (with some 
degree of specificity) notice as to what type 
of evidence would be considered new and 
material, as well as what evidence is 
necessary to establish the underlying claim 
of service connection for such disability.  
The RO/AMC shall arrange for any further 
development suggested by his response.

2.  The RO/AMC shall attempt to obtain the 
Veteran's Social Security Administration 
records, including all medical records which 
formed the basis of any decision rendered by 
that agency.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts 
to obtain these records would be futile, this 
must be documented in the claims file and the 
Veteran notified in accordance with 38 C.F.R. 
§ 3.159(c)(2).

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims 
remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


